Citation Nr: 0204091	
Decision Date: 05/03/02    Archive Date: 05/14/02	

DOCKET NO.  99-16 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1971.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  


FINDINGS OF FACT

1.  In July 1996, the Board denied the veteran's request to 
reopen a claim of entitlement to service connection for 
PTSD.

2.  Evidence received since the Board's July 1996 decision 
is cumulative or duplicative of that on file at the time of 
the decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The Board's July 1996 decision, which denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1995).

2.  The evidence received since the Board's July 1996 
decision is neither new nor material for the purpose of 
reopening the veteran's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2001); a link, established by medical 
evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2001).

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD must 
conform to the standard set forth in the 4th edition of the 
Diagnostic and Statistical Manual of the American 
Psychiatric Association (DSM-IV) and must be supported by 
the findings on the examination report.  The claimant's 
response to the stressor is not based on the usual 
experience and response but is individualized; that is, it 
is geared to the specific individual's actual experience 
and response.  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is 
consistent with the circumstances, conditions, and 
hardships of the veteran's service, the veteran's lay 
testimony alone, may establish the occurrence of the 
claimed inservice stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for PTSD.  Such a claim was initially denied by the RO in 
August 1987, primarily because no documented stressor was 
shown to support the diagnosis.  The veteran disagreed with 
that decision and was issued a statement of the case and 
several supplemental statements of the case; however, a 
timely substantive appeal was not received.  Accordingly, 
that decision became final.  38 U.S.C. § 4105(b) (1982); 
38 C.F.R. § 19.192 (1987).  Shortly thereafter, the veteran 
requested that his claim be reopened.  

In September 1990, the RO confirmed and continued the 
denial of entitlement to service connection for PTSD on the 
basis that the veteran had not submitted new and material 
evidence with which to reopen the claim.  In July 1991, 
that decision was confirmed and continued by the Board.  In 
February 1993, the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans 
Claims, hereinafter Court) affirmed that decision.  
Thereafter, the veteran requested that his claim of 
entitlement to service connection for PTSD be reopened.  

In July 1996, the Board affirmed an RO decision which had 
confirmed and continued the prior denial.  The veteran 
appealed the Board's decision to the Court; however, in 
June 1998, the Court dismissed the veteran's claim on the 
basis that he had not filed a timely appeal.  

Generally, a claim which has been denied by the Board may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim.  

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156.  If new and material evidence has 
been presented, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty 
to assist the veteran in the development of his claim has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999).

New and material evidence is evidence not previously 
submitted to VA decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

Evidence on file at the time of the Board's decision in 
July 1996 consisted of the veteran's service medical 
records; VA outpatient records reflecting treatment from 
February 1979 to August 1980; VA medical records reflecting 
various periods of inpatient and outpatient treatment from 
November 1986 to May 1990; private medical records, 
reflecting inpatient and outpatient treatment during 
various periods from March 1985 to February 1988; the 
transcript of a hearing held at the RO in March 1989; an 
August 1989 statement from the U.S. Army and Joint Services 
Environmental Support Group (ESG, now the United States 
Armed Services Center for the Research of Unit Records 
(USASCRUR)); a Social Security disability benefits award 
letter, dated in September 1989; and the transcript of a 
hearing held at the Board in June 1990.

Prior to the Board's July 1996 decision, the veteran 
reported that his stressors included the following:  (1) In 
September 1970, a friend of his was hit by enemy fire and 
injured on Hill 327; (2) in September 1970, a friend of his 
stepped on a booby-trap and lost his left leg and half of 
his face; (3) in October 1970, while a crew chief in air 
traffic control, there was reportedly a mid-air collision 
due to inadequate air control at his base in Da Nang; (4) 
in December 1970, an entire reconnaissance team, the 
members of which were good friends of his, were killed in a 
helicopter crash; (5) in January 1971, following an 
operation to rebuild a United States military base, the 
veteran was awarded the Navy Achievement Medal with Combat 
V Device; and (6) in February 1971, the veteran reportedly 
saw a sergeant rape a Vietnamese woman.  

During periods of VA hospitalization for PTSD from January 
to February 1987 and from April to June 1987, the veteran 
reported that his unit was ambushed at times and that he 
had seen members of his unit shot or hit by mines or booby 
traps, specifically that his friend Tank had been shot in 
the neck; that he had observed a rape committed by 
soldiers; that he had had to hide under a bed in a village 
to avoid capture by the enemy; that on occasion, he had 
killed the enemy; that his friend had been horribly 
mutilated by a mine, sustaining injuries to his face and 
leg; and that an error had led to the crash of two jets.  

The veteran was unable to provide additional details which 
could have lead to verification of the reported stressors; 
and in its August 1989 statement, the ESG stated that it 
was unable to confirm any mid-air collisions at his air 
base in October 1970.  Further, there were conflicting 
reports (for example, the history reported by the veteran 
during a period of VA hospitalization from April to June 
1987 with his testimony rendered at his hearing on appeal 
in March 1989) as to whether the veteran was actually 
present when the stressor events occurred.  Therefore, 
although the medical records, dated since the mid-1980's 
were replete with diagnoses of PTSD, there was no 
independent corroboration that any of the veteran's claimed 
stressors had actually occurred.  In this regard, it should 
be noted that although the veteran had received the Navy 
Achievement Medal with Combat V Device, there was no 
evidence in the citation or anywhere else in his service 
personnel records that he had actually participated in 
combat.  It should also be noted that in its February 1993 
decision, the Court had accounted for the veteran's award 
of the Navy Achievement Medal with Combat V Device but had 
affirmed the denial of entitlement to service connection 
for PTSD.  Accordingly, absent any independent 
corroborating evidence showing that any of the veteran's 
alleged stressors had actually occurred, the evidence did 
not meet the requirements for a grant of service connection 
for PTSD.  

Evidence added to the record since the Board's July 1996 
decision includes sections regarding PTSD copied from the 
DSM-IV; a microfiche of the veteran's service personnel 
records; VA medical records reflecting outpatient treatment 
from June 1988 through May 1999; clinical records from the 
veteran's periods of VA hospitalization in 1987; the report 
of a VA general medical examination, performed in July 
1999; a September 1999 statement from the veteran's 
treating psychologist at the VA; and monthly command 
chronologies from the veteran's unit, dated from July 1970 
through May 1971 while he was stationed in Vietnam.  While 
such evidence is new in the sense that it has not been 
previously submitted to agency decisionmakers, it is 
essentially cumulative or duplicative of evidence and 
arguments previously considered and rejected by the VA in 
and prior to the Board's decision of July 1996.  Indeed, 
the veteran has presented no new stressors for 
consideration; and the additional evidence provides no 
independent corroboration of any of the previously alleged 
stressors.  For example, the command chronologies are 
negative for any evidence of any combat casualties from the 
veteran's unit during his time in Vietnam.  The command 
chronologies do show that in May 1971, three service 
members were struck by a dump truck assigned to the Army of 
Vietnam; however, the veteran has not reported that 
incident as stressful or in any way contributing to his 
diagnosis of PTSD.  There is also evidence that at the end 
of March 1971, a convoy from the veteran's unit was 
ambushed; however, there is no evidence that the veteran 
was part of that convoy or that it resulted in any 
casualties.  Moreover, the veteran has not cited that 
incident as a stressor leading to his diagnosis of PTSD.  
The additional evidence also shows that in October 1970, 
the veteran's unit was struck by Typhoon Kate; however, 
again, there is no evidence that it resulted in any 
casualties in his unit.  Although he has cited it as a 
stressor in his statements to the VA, that incident has not 
been clinically reported during his treatment for PTSD.  
Indeed, none of his medical records establish a link 
between his current symptomatology and the claimed 
inservice stressor associated with Typhoon Kate.  Even when 
considered with the evidence previously of record, the 
additional evidence does not fill the evidentiary deficits 
which existed prior to July 1996; that is, it simply does 
not corroborate or tend to corroborate that any of the 
veteran's claimed stressors actually occurred.  Accordingly 
the additional evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  There being no new and material evidence, the 
request to reopen the claim of entitlement to service 
connection for PTSD is denied.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001)).  That law redefined 
the obligations of the VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA Pub. L. 
No. 106-475, § 3a, 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001)).  

In August 2001, the VA published final rules implementing 
the VCAA, including changes with respect to the definition 
of new and material evidence and the development of 
associated cases.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326(a)).  The changes with respect to new and 
material evidence, however, are only effective for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45, 620, 
45, 630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)(4)(iii)).  Inasmuch as the 
veteran's current claim was received prior to that date, 
the new changes are not applicable to the his appeal.  

In any event, the Board finds that the RO has met its duty 
to assist the veteran in the development of these claims.  
By virtue of information sent to the veteran in the 
statement of the case, and requests for stressor 
information, dated in July 1999, the veteran and his 
representative were notified of evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
veteran; and in fact, it appears that all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  As noted 
above, such evidence includes numerous VA treatment records 
as well as command chronologies for the veteran's unit 
during virtually his entire stay in the Republic of 
Vietnam.  Indeed the veteran has not identified any 
outstanding evidence which could be used to support any of 
the issues on appeal.  Finally, the Board notes that the 
veteran has been informed of his right to have a hearing in 
association with his appeal; however, to date he has 
declined to exercise that right.  Accordingly, the Board is 
of the opinion that the RO has met its duty to assist the 
veteran in the development of this appeal and that there is 
no need for further development at this time.  


ORDER

New and material evidence not having been received, the 
request to reopen the claim of entitlement to service 
connection for PTSD is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

